ALMON, Justice.
It is undisputed that the defendant, Sanders Lead Co., Inc., owed the plaintiff, CH2M Hill Southeast, Inc., the sum of $17,-865.29 for work and labor which the plaintiff performed for the defendant pursuant to several contracts between the parties. These contracts also provided that interest of 1% per month would be charged on all past-due accounts.
Based on the evidence, the trial judge properly granted summary judgment in favor of the plaintiff but apparently miscalculated the prejudgment interest which the plaintiff was clearly entitled to recover pursuant to these contracts. We therefore reverse the judgment of the trial court and remand for recalculation of the plaintiff’s prejudgment interest.
Additionally, we note that the contract also called for the losing party to pay reasonable attorney’s fees. It is unclear from the record exactly what transpired on this matter. We therefore remand for a hearing to receive evidence as to a reasonable fee for plaintiff’s attorney.
The judgment of the circuit court is reversed and the cause remanded for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
TORBERT, C.J., and FAULKNER, EM-BRY and ADAMS, JJ., concur.